Rage 1 of 2 PagelD #: 1 -

 

Case nao oA fs fu

 

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE FUL
SOUTHERN DISTRICT OF WEST VIRGINIA [
HUNTINGTON | JUL 1 0 2020
RORY PERN | LER
UNITED STATES OF AMERICA Southern Bisirct of ost Vir
v. CASE NUMBER: 3:20-mj-00037

SILAS THORNTON KING

SEALED MOTION TO SEAL

 

Comes now the United States of America by Courtney Cremeans,
Assistant United States Attorney for the Southern District of West
Virginia, and moves this Court to seal the Criminal Complaint,
Arrest Warrant, this Sealed Motion and Order, in order to allow
for the arrest of the defendant in this matter. The United States
also moves this Court. to authorize disclosure of the arrest
warrant, or its existence, to such law enforcement agencies as are

necessary to effect the arrest.

Respectfully submitted,

MICHAEL B. STUART
United States Attorney

/s/Courtney Cremeans

Courtney Cremeans

Assistant United States Attorney
WV Bar No. 13386

300 Virginia Street, East

Room 4000

Charleston, WV 25301

Telephone: 304-345-2200

 
Case 3:20-mj-00037 Document1 Filed 07/10/20 Page 2 of 2 PagelD #: 2

Fax: 304-347-5780
Email: Courtney.cremeans@usdoj.gov
